Citation Nr: 0302490	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) initial disability 
rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veteran's claim for 
service connection for erectile dysfunction secondary to his 
service-connected postoperative prostate cancer, and assigned 
a noncompensable (zero percent) disability rating thereto.  
The veteran filed a timely appeal to the noncompensable 
disability rating assigned by the RO, asserting that a 20 
percent rating was warranted.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's erectile dysfunction is manifested by a 
deformity of the penis with loss of erectile power.


CONCLUSION OF LAW

The schedular criteria for the award of an initial disability 
evaluation of 20 percent for erectile dysfunction have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.115b, Diagnostic Code 7522 (2002); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in October 2001, in the statement of 
the case (SOC) issued in February 2002, at the time of a 
hearing before the undersigned Acting Board Member in October 
2002, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

Furthermore, the Board observes that in the SOC issued to the 
veteran dated in February 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA inpatient treatment notes, outpatient treatment notes, 
mental health treatment notes, and examination reports, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing before the 
undersigned Acting Board Member in October 2002, and a 
transcript of this testimony has been associated with the 
veteran's claims file.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claims.  The Board acknowledges that at the time of his 
October 2002 hearing, the veteran stated that he had been 
getting treatment from a VA urologist at the Atlanta VA 
Medical Center (VAMC) since 1998.  However, when asked if 
this treatment was related to either his erectile dysfunction 
or his prostate cancer, the veteran stated the he and the 
doctors had come to a "stalemate" because there was nothing 
more the doctors felt that they could do if he was not 
willing to undergo further surgery.  He thus appeared to 
indicate that he had not received any recent treatment at 
this facility for his service-connected genitourinary 
disorders.  Therefore, there is some question whether any 
such records would be relevant to the veteran's claim, 
requiring VA to obtain them prior to adjudicating this 
appeal.  However, the Board finds that, in light of the 
Board's favorable disposition of the veteran's appeal, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be redundant and 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

The veteran has claimed entitlement to an increased 
disability rating for his service-connected erectile 
dysfunction.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating award dated in October 2001.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Factual Background

Evidence relevant to the severity of the veteran's erectile 
dysfunction includes VA inpatient and outpatient treatment 
notes dated from 1993 through 1997.  These records indicate 
several diagnoses relating to erectile difficulties, 
impotence, erectile dysfunction, and post-prostatectomy 
impotence.  These records also reflect the use of various 
treatments for this problem, including injections, pumps, and 
Erect-Aid, as well as the veteran's participation in a VA 
impotence clinic.

In addition, these records show that the veteran underwent a 
radical prostatectomy in March 1995, after a prostate biopsy 
revealed carcinoma of the prostate.   

The VA records also reflect numerous references to a physical 
deformity of the veteran's penis, including diagnoses of 
Peyronie's disease, which has caused an abnormal curvature of 
his penis to the left.  Treatment records noted the presence 
of this deformity prior to the veteran's March 1995 
prostatectomy, but did not quantify the degree of curvature.  
Several notes created after March 1995 indicated that the 
curvature was "severe," and a July 1996 treatment note 
indicated a 50 degree deviation to the left.

Also relevant is the report of a VA genitourinary examination 
conducted in April 2000.  At that time, the veteran reported 
a history of prostate cancer, first diagnosed in 1994, which 
required a total radical prostatectomy in March 1995.  The 
veteran complained of erectile dysfunction, which had not 
been helped by the use of devices and injections.  He 
indicated that while he and his wife were able to be 
intimate, it was "not the same."  He also reported that he 
was unable to maintain a full erection.

The examiner noted that, on review of the veteran's VA 
treatment notes, a note dated in December 1993 recorded the 
veteran's complaints of erectile dysfunction of 10 months' 
duration.  A workup was completed to test for erectile 
dysfunction, at which time a decreased testosterone level of 
9.2 was found, the normal range being 13.5 to 35.1.  The 
veteran also had a fertility test done at the Loma Linda 
VAMC, which revealed sperm motility at the lower limit of 
normal.  A note dated in October 1997, after the veteran's 
surgery, indicated a history of impotence secondary to the 
radical resection of the prostate.  Subsequent repeated sperm 
tests showed an increase in motility and sperm count.  

On examination, the veteran's penis appeared normal, with no 
operations or scarring.  The testes were also normal, with no 
tenderness or swelling of the scrotum.  The examiner rendered 
a diagnosis of prostate cancer post radical nerve sparing 
retropubic prostatectomy March 24, 1995 with bilateral pelvic 
node dissection.

In October 2002, the veteran testified at a hearing before 
the undersigned Acting Board Member.  At that time, the 
veteran's service representative asserted that while the 
veteran suffered from some degree of Peyronie's disease prior 
to his prostatectomy in March 1995, the degree of penile 
deformity after this surgery "progressed to an extreme 
state," such that the angular deformity was approximately 90 
degrees to the left lateral side.  Transcript at page 3.  He 
asserted that the prostatectomy and treatment thereafter 
rapidly aggravated the veteran's Peyronie's disease, such 
that the disorder should be considered part and parcel of the 
veteran's service-connected disability, warranting a 20 
percent evaluation.  T. at p. 3.  The veteran testified that 
he was first diagnosed with prostate cancer in very late 1994 
or early 1995, and then underwent a prostatectomy in March 
1995.  T. at pps. 4-5.  He stated that following this 
procedure, he was required to use a catheter for a period of 
2 to 3 weeks.  T. at p. 5.  He reported that after this 
surgery, the curvature of his penis was to approximately 90 
degrees to the left, whereas before the surgery the curvature 
was only to approximately 30 degrees.  T. at p. 6.  He stated 
that he first noticed this extreme curvature when he was 
unable to get an erection after his surgery, and used a pump 
device to attain an erection.  T. at p. 6.  The veteran's 
representative indicated that he had researched Peyronie's 
disease, and that while a cause for this disorder usually 
could not be found, the two incidents most commonly 
associated with Peyronie's disease included trauma to the 
penis or prolonged catheterization.  T. at p. 8.  He stated 
his belief that the prolonged catheterization following the 
veteran's prostatectomy had most likely caused the rapid 
worsening of the veteran's deformity due to Peyronie's 
disease.  T. at p. 8.  The veteran reported that he had been 
seeing a VA urologist at the VAMC in Atlanta, Georgia since 
1998.  T. at p. 7.  He also indicated that he received all of 
his treatment from VA, and that he had no private physicians.  
T. at p. 10.

In late October 2002, the veteran's wife submitted a written 
statement attesting to the fact that while the veteran's 
penis was curved somewhat prior to his prostatectomy surgery, 
she could not recall experiencing any discomfort during 
sexual relations as a result of this deformity.  She stated 
that following the veteran's prostatectomy, the curvature 
became extreme, making sexual relations extremely difficult 
or impossible most of the time.

The Board observes that the veteran has also submitted 
photographs in support of his claim, which appear to show a 
severe degree of curvature of the penis to the left.

Analysis

The veteran's erectile dysfunction has been evaluated as 
noncompensably (zero percent) disabling under the provisions 
of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522, pursuant to 
which the severity of deformity of the penis with loss of 
erectile power is evaluated.  Under this code, a 20 percent 
rating is warranted for deformity of the penis, with loss of 
erectile power.  A 20 percent rating is the only - and 
therefore, the highest - rating provided under this code.

Following a review of the evidence detailed above, the Board 
finds that the evidence supports the assignment of a 20 
percent rating for the veteran's erectile dysfunction 
disorder.  The evidence clearly establishes that the veteran 
suffers from a loss of erectile power due to his service-
connected prostatectomy.  Indeed, the veteran is service 
connected for this disorder as secondary to his 
prostatectomy.  

The medical evidence also clearly indicates that the veteran 
has a deformity of the penis, generally diagnosed as 
Peyronie's disease.  The only remaining question is whether 
the veteran's penis deformity is also related to his 
prostatectomy or any other incident of service, or is instead 
an unrelated disorder.  A review of the veteran's claims file 
reveals evidence that the veteran suffered from some degree 
of Peyronie's disease at least as far back as 1994, which was 
prior to the veteran's surgery.  However, the veteran did not 
complain of or report any difficulties as a result of his 
penis curvature prior to March 1995, but frequently reported 
serious problems due to severe curvature throughout 1995 and 
1996, and was evaluated for surgical correction of this 
problem on several occasions after his prostatectomy.  

In addition, the Board notes that the veteran has provided 
extensive testimony, which the Board finds credible, 
attesting to the fact that the severity of his penis 
deformity increased significantly following his surgery.  In 
this regard, the Board notes that while lay witnesses are 
generally not competent to offer evidence which requires 
medial knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, this testimony is fully supported by the 
statement from the veteran's wife, which the Board also finds 
credible.

Thus, the Board finds that the evidence establishes that at 
least some part of the veteran's deformity of the penis is 
associated with his prostatectomy and resultant erectile 
dysfunction.  Therefore, resolving all reasonable doubt in 
the veteran's favor, the Board determines that the veteran's 
erectile dysfunction is manifested by both a deformity of the 
penis and a loss of erectile power, see 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 4.3, as is required for the grant of a 20 
percent rating for this disability.  As noted above, a 20 
percent rating is the only rating contemplated under DC 7522.  
Thus, a higher rating cannot be assigned under this code.

Therefore, the Board has also considered whether the veteran 
is entitled to a higher rating under the provisions of other 
related codes.  However, the Board has not identified any 
other rating codes which would be applicable.  In this 
regard, the Board notes that the veteran is already 
separately service connected for postoperative prostate 
cancer, which has been evaluated under both DC 7527, pursuant 
to which the severity of prostate gland injuries, infections, 
hypertrophy, postoperative residuals is evaluated, and DC 
7528, pursuant to which the severity of malignant neoplasms 
of the genitourinary system is evaluated.  Therefore, the 
Board finds that a higher rating under another code is not 
warranted in this case.

In reaching the foregoing decision to grant an increased 
initial disability rating to 20 percent for the disability at 
issue, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002).  In 
this regard, however, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  The current evidence of record does not 
demonstrate, nor has it been contended, that this disability 
has resulted in frequent periods of hospitalization, or has 
adversely affected the veteran's employability.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

As a final note, the Board observes that an addendum to DC 
7522 indicates that, in cases where DC 7522 is used for 
evaluation of disabilities, a review for entitlement to 
special monthly compensation under § 3.350 should be 
undertaken.  However, the Board notes that in the October 
2001 rating decision presently on appeal, the RO also granted 
the veteran's claim for special monthly compensation based on 
loss of use of creative organ.  Therefore, as special monthly 
compensation is already in effect, a review for entitlement 
to this benefit is not required at this time. 


ORDER

An initial disability rating of 20 percent for the veteran's 
erectile dysfunction is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	VITO A. CLEMENTI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

